98 B.R. 243 (1988)
In re Thomas E. STONE, Debtor.
Thomas E. STONE, Appellant,
v.
Elaine N. STONE, Appellee.
Bankruptcy No. 86-4-2331, Adv. No. 87-004A, Civ No. HAR 88-58.
United States District Court, D. Maryland.
December 21, 1988.
Prior Report: Bkrtcy., 79 B.R. 633.

ORDER
HARGROVE, District Judge.
Upon careful consideration of the record and the briefs filed herein, IT IS this 21st day of December, 1988, by the United States District Court for the District of Maryland, hereby ORDERED:
1. That this Court adopts the legal analysis and findings of the Bankruptcy Judge;
2. That this Appeal BE, and the same hereby IS, DISMISSED;
3. That the Clerk of the Court close this case; and
4. That the Clerk of the Court send copies of this Order to all counsel of record.